Summary proceedings by purchaser at a tax sale to dispossess occupants of real property. Taxes were not paid for the year 1939. The property was sold on July 30, 1941. The county gave a deed of the premises to petitioner on September 18, 1944, which was thereafter recorded. More than three years having elapsed after the sale without any attempt to redeem, the title of the purchaser at the tax sale is absolute. (Mabie v. Fuller, 255 N. Y. 194.) Judgment and order affirmed, without costs. All concur. [See 271 App. Div. 758.]